        Case 1:21-cv-05222-JMF Document 1 Filed 06/11/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X

GEORGE CONNICK and PAMELA S.
                                                                    21-cv-
MACBRAYNE,

                                            Plaintiffs,
                                                                    Complaint and Jury Demand
                          -against-

AMERICAN ACADEMY MCALLISTER
INSTITUTE of FUNERAL SERVICES, INC.,

                                             Respondent.

----------------------------------------------------------------X

         Plaintiffs, George Connick (“Connick”) and Pamela MacBrayne (“MacBrayne”)

(together “Plaintiffs”), by their attorney, Corey Stark PLLC, complains of defendant,

American Academy McAllister Institute of Funeral Services, Inc. (“AAMI”), and

respectfully alleges to the Court as follows:

                                   NATURE OF THE ACTION

         1.       This is an action based upon the breach, by AAMI, of Plaintiffs’

independent contractor agreements and seeks to recover unpaid compensation, liquidated

damages, reasonable attorneys’ fees, and costs relating to AAMI’s willful violations of

the Freelance Isn’t Free Act, N.Y.C. Admin. Code Sections 20-927 et seq. (“FIFA”).

                                           JURISDICTION

         2.       The Court has jurisdiction over this action pursuant to 28 U.S.C. Section

1332, in that AAMI is a citizen of the State of New York, Plaintiffs are both citizens of

Maine, and the amount in controversy, exclusive of interest and costs, exceeds

$75,000.00.
      Case 1:21-cv-05222-JMF Document 1 Filed 06/11/21 Page 2 of 10




                                         VENUE

       3.      Venue is properly laid in the Southern District of New York, pursuant to

28 U.S.C. Section 1391, because the Southern District of New York is the judicial district

in the state in which the illegal conduct is alleged to have been committed.

                                        PARTIES

       4.      At all times hereinafter mentioned Connick was, and still is, a resident of

the State of Maine.

       5.      From May 15, 2017, through December 31, 2018, Connick was an

independent contractor entitled to protection under the FIFA.

       6.      At all times hereinafter mentioned MacBrayne was, and still is, a resident

of the State of Maine.

       7.      From May 15, 2017, through December 31, 2018, MacBrayne was an

independent contractor entitled to protection under the FIFA.

       8.      AAMI is a domestic not-for-profit corporation with its principal office

located at 1501 Broadway, Suite 1102 in the City, County, and State of New York.

       9.      AAMI is a private institute dedicated to preparing graduates for the

obligations and responsibilities of contemporary funeral service.

       10.     This action arises out of AAMI’s wrongful, illegal, and tortious conduct

within the State of New York.

                   FACTS RELATED TO PLAINTIFF CONNICK

       11.     Connick began working for AAMI as a consultant in January 2005.

       12.     At all times between January 1, 2005, and December 31, 2018, AAMI

classified Connick as an independent contractor.




                                             2
      Case 1:21-cv-05222-JMF Document 1 Filed 06/11/21 Page 3 of 10




       13.     Commencing on July 1, 2014, the terms and conditions of the independent

contract relationship were governed by a written agreement covering a three-year term

(“Connick’s 2014 Independent Contractor Agreement”).

       14.     Connick’s 2014 Independent Contractor Agreement provided, inter alia,

that Connick receive an annual lump-sum bonus of five percent (5%) of the net income

above $200,000 of all tuition and fees from American Academy Online.

       15.     Connick fully performed his services under Connick’s 2014 Independent

Contractor Agreement competently, faithfully, diligently, and in an outstanding manner,

and AAMI accepted Connick’s services without objection.

       16.     In fact, Connick performed his work duties so well that AAMI offered him

another contract.

       17.     Commencing on July 1, 2017, the terms and conditions of the independent

contract relationship between Connick and AAMI were governed by another agreement,

also covering a three-year term (“Connick’s 2017 Independent Contractor Agreement”).

       18.     Connick’s 2017 Independent Contractor Agreement provided, inter alia,

that Connick receive an annual lump-sum bonus of five percent (5%) of the net income

above $200,000 of all tuition and fees from American Academy Online.

       19.     Connick fully performed his services under Connick’s 2017 Independent

Contractor Agreement competently, faithfully, diligently, and in an outstanding manner,

and AAMI accepted Connick’s services without objection.

       20.     In fact, Connick performed his work duties so well that during Connick’s

2017 Independent Contractor Agreement AAMI hired him as an employee and named

him President of AAMI in 2019.




                                           3
     Case 1:21-cv-05222-JMF Document 1 Filed 06/11/21 Page 4 of 10




       21.     The bonus payments were a guaranteed, non-discretionary term and

condition of the 2014 and 2017 independent contractor agreements described above.

       22.     Yet to date AAMI has not made any of the bonus payments due and owing

to Connick under Connick’s 2014 Independent Contractor Agreement or Connick’s 2017

Independent Contractor Agreement.

       23.     AAMI’s failure to satisfy Connick’s expectation of payments when the

same were due has violated Connick’s 2014 Independent Contractor Agreement,

Connick’s 2017 Independent Contractor Agreement, and the FIFA.

                FACTS RELATED TO PLAINTIFF MACBRAYNE

       24.     MacBrayne began working for AAMI as a consultant in February 2005.

       25.     At all times between February 2005 and December 31, 2018, AAMI

classified MacBrayne as an independent contractor.

       26.     Commencing on July 1, 2014, the terms and conditions of the independent

contract relationship between AAMI and MacBrayne were governed by a written

agreement covering a three-year term (“MacBrayne’s 2014 Independent Contractor

Agreement”).

       27.     MacBrayne’s 2014 Independent Contractor Agreement provided, inter

alia, that MacBrayne receive an annual lump-sum bonus of five percent (5%) of the net

income above $200,000 of all tuition and fees from American Academy Online.

       28.     MacBrayne fully performed her services under MacBrayne’s 2014

Independent Contractor Agreement competently, faithfully, diligently, and in an

outstanding manner, and AAMI accepted MacBrayne’s services without objection.

       29.     In fact, MacBrayne performed her work duties so well that AAMI

appointed her as the first Director of Academic Integrity and paid her an additional

                                          4
      Case 1:21-cv-05222-JMF Document 1 Filed 06/11/21 Page 5 of 10




stipend under her existing independent contractor agreement and then offered her another

contract.

       30.     Commencing on July 1, 2017, the terms and conditions of the independent

contract relationship between AAMI and MacBrayne were governed by another written

agreement covering a three-year term (“MacBrayne’s 2017 Independent Contractor

Agreement”).

       31.     MacBrayne’s 2017 Independent Contractor Agreement again provided,

inter alia, that MacBrayne receive an annual lump sum bonus of five percent (5%) of the

net income above $200,000 of all tuition and fees from American Academy Online.

       32.     MacBrayne fully performed her services under MacBrayne’s 2017

Independent Contractor Agreement competently, faithfully, diligently, and in an

outstanding manner, and AAMI accepted MacBrayne’s services without objection.

       33.     In fact, MacBrayne performed her work duties so well that during the

pendency of MacBrayne’s 2017 Independent Contractor Agreement AAMI hired her as

an employee and named her AAMI’s Executive Vice President.

       34.     The bonus payments were a guaranteed, non-discretionary term and

condition of the 2014 and 2017 independent contractor agreements.

       35.     To date, AAMI has not made any of the bonus payments due MacBrayne

under MacBrayne’s 2014 Independent Contractor Agreement or MacBrayne’s 2017

Independent Contractor Agreement.

       36.     AAMI’s failure to satisfy MacBrayne’s expectation of payments when the

same were due has violated MacBrayne’s 2014 Independent Contractor Agreement,

MacBrayne’s 2017 Independent Contractor Agreement, and the FIFA.




                                           5
      Case 1:21-cv-05222-JMF Document 1 Filed 06/11/21 Page 6 of 10




                                FIRST CAUSE OF ACTION
                                (Breach of Contract - Connick)

        37.     Plaintiffs repeat and reallege each and every allegation contained in

paragraphs of the Complaint numbered “1” through “36” inclusive with the same force

and effect as if fully set forth at length herein.

        38.     On July 1, 2014, and July 1, 2017, Connick and AAMI entered into valid

and binding independent contractor agreements.

        39.     Connick fully performed his obligations under Connick’s 2014

Independent Contractor Agreement and Connick’s 2017 Independent Contractor

Agreement.

        40.     Yet AAMI has failed to pay Connick the bonuses due and owing, thereby

breaching both independent contractor agreements.

        41.     As a direct and proximate result of AAMI’s breach of Connick’s 2014

Independent Contractor Agreement and Connick’s 2017 Independent Contractor

Agreement, Connick has sustained substantial damages, the amount of which is to be

determined by a jury at the trial of this Action.

                              SECOND CAUSE OF ACTION
                              (Breach of Contract – MacBrayne)

        42.     Plaintiffs repeat and reallege each and every allegation contained in

paragraphs of the Complaint numbered “1” through “36” inclusive with the same force

and effect as if fully set forth at length herein.

        43.     On July 1, 2014, and July 1, 2017, MacBrayne and AAMI entered into

valid and binding independent contractor agreements.




                                                6
      Case 1:21-cv-05222-JMF Document 1 Filed 06/11/21 Page 7 of 10




        44.     MacBrayne fully performed her obligations under MacBrayne’s 2014

Independent Contractor Agreement and MacBrayne’s 2017 Independent Contractor

Agreement.

        45.     Yet AAMI failed to pay MacBrayne the bonuses due and owing, thereby

breaching both independent contractor agreements.

        46.     As a direct and proximate result of AAMI’s breach of MacBrayne’s 2014

Independent Contractor Agreement and MacBrayne’s 2017 Independent Contractor

Agreement, MacBrayne has sustained substantial damages, the amount of which is to be

determined by a jury at the trial of this Action.

                               THIRD CAUSE OF ACTION
                                   (FIFA – Connick)

        47.     Plaintiffs repeat and reallege each and every allegation contained in

paragraphs of the Complaint numbered “1” through “36” inclusive with the same force

and effect as if fully set forth at length herein.

        48.     AAMI agreed to pay Connick a lump-sum bonus of five percent (5%) of

the net income above $200,000 of all tuition and fees from American Academy Online,

which was a guaranteed, non-discretionary term and condition of the independent

contractor relationship.

        49.     The net income above $200,000 of all tuition and fees from American

Academy Online that AAMI received annually between May 15, 2017, and December

31, 2018, was significant.

        50.     AAMI accepted Connick’s work but did not pay any portion of the bonus

whatsoever.

        51.     AAMI’s failure to pay Connick the bonus is a violation of the FIFA.



                                                7
      Case 1:21-cv-05222-JMF Document 1 Filed 06/11/21 Page 8 of 10




        52.     AAMI’s failure to pay Connick was willful because AAMI was fully

aware of its obligation to pay these sums yet elected to ignore the obligation.

        53.     As a result of AAMI’s willful and unlawful conduct, Connick is entitled to

an award of damages, including liquidated damages, in an amount to be determined at

trial, pre- and post-judgment interest, and attorneys' fees, as provided by the FIFA.

                              FOURTH CAUSE OF ACTION
                                  (FIFA – MacBrayne)

        54.     Plaintiffs repeat and reallege each and every allegation contained in

paragraphs of the Complaint numbered “1” through “36” inclusive with the same force

and effect as if fully set forth at length herein.

        55.     AAMI agreed to pay MacBrayne a lump-sum bonus of five percent (5%)

of the net income above $200,000 of all tuition and fees from American Academy

Online, which was a guaranteed, non-discretionary term and condition of the independent

contractor relationship.

        56.     The net income above $200,000 of all tuition and fees from American

Academy Online that AAMI received annually between May 15, 2017, and December

31, 2018, was significant.

        57.     AAMI accepted MacBrayne’s work but did not pay her any portion of the

bonus whatsoever.

        58.     AAMI’s failure to pay MacBrayne the bonus is a violation of the FIFA.

        59.     AAMI’s failure to pay MacBrayne was willful because AAMI was fully

aware of its obligation to pay these sums yet elected to ignore the obligation.

        60.     As a result of AAMI’s willful and unlawful conduct, MacBrayne is

entitled to an award of damages, including liquidated damages, in an amount to be



                                                8
     Case 1:21-cv-05222-JMF Document 1 Filed 06/11/21 Page 9 of 10




determined at trial, pre- and post-judgment interest, and attorneys' fees, as provided by

the FIFA.



       WHEREFORE, Plaintiffs respectfully demand the following relief:

       a)     a money judgment against AAMI for breach of contract;

       b)     a money judgment against AAMI for back pay;

       c)     liquidated damages;

       d)     compensatory damages,

       e)     attorneys’ fees;

       f)     punitive damages; and

              such further and additional relief as the Court deems just and appropriate

              under the circumstances.




                                            COREY STARK PLLC



                                            By:_/s/________________________
                                               Corey Stark (CS-3897)
                                               Attorneys for Plaintiffs
                                               110 East 59th Street, 22nd Floor
                                               New York, New York 10022
                                               (212) 324-3705




                                           9
    Case 1:21-cv-05222-JMF Document 1 Filed 06/11/21 Page 10 of 10




                                    JURY DEMAND

      Plaintiffs demand a trial by jury in this action.

Dated: New York, New York
       June 11, 2021

                                                     COREY STARK PLLC


                                                     __/s/__________________________
                                                     By: Corey Stark (CS-3897)
                                                     Attorneys for Plaintiff
                                                     110 East 59th Street, 22nd Floor
                                                     New York, New York 10022
                                                     (212) 324-3705




                                            10
